Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 12/01/2021 is acknowledged and has been entered.
	Claim 1 has been amended. 

3.	Claims 1-4 and 6-14 have been examined. 

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 09/02/2021.

New Grounds of Rejection
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claims 1-4 and 6-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-13 of U.S. Patent No. US 11,116,846. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4 and 6-14 are herein drawn to a method of treating cancer, consisting of: a) administering to a human subject with cancer an antibody-drug conjugate (ADC), wherein the ADC is sacituzumab govitecan; and b) administering to the subject at least one checkpoint inhibitor selected from the group consisting of tremelimumab, atezolizumab, durvalumab, avelumab, pidilizumab, and BMS936559.
	Claims 1-8 and 10-13 of U.S. Patent No. US 11,116,846 are drawn to a method of treating non-small cell lung cancer (NSCLC) comprising administering to a human patient with NSCLC an immunoconjugate sacituzumab govitecan (IMMU-132) wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 12 mg/kg, wherein the immunoconjugate is administered in combination with one or more checkpoint inhibitor antibody, wherein the checkpoint inhibitor antibody is pidilizumab, durvalumab (MEDI4736), atezolizumab (MPDL3280A), or tremelimumab.

7.	Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 45-53 and 57-58 
Claims 1-4 and 6-14 are herein drawn to a method of treating cancer, consisting of: a) administering to a human subject with cancer an antibody-drug conjugate (ADC), wherein the ADC is sacituzumab govitecan; and b) administering to the subject at least one checkpoint inhibitor selected from the group consisting of tremelimumab, atezolizumab, durvalumab, avelumab, pidilizumab, and BMS936559.
	Claims 45-53 and 57-58 of copending Application No. 17/397217 are drawn to a method of treating head and neck cancer comprising administering to a human patient with head and neck cancer an immunoconjugate sacituzumab govitecan (IMMU-132) wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 12 mg/kg, wherein the immunoconjugate is administered in combination with one or more checkpoint inhibitor antibody, wherein the checkpoint inhibitor antibody is pidilizumab, durvalumab (MEDI4736), atezolizumab (MPDL3280A), or tremelimumab.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

8.	Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-22 of copending Application No. 17/336558. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-4 and 6-14 are herein drawn to a method of treating cancer, consisting of: a) administering to a human subject with cancer an antibody-drug conjugate (ADC), wherein the ADC is sacituzumab govitecan; and b) administering to the subject at least one checkpoint inhibitor selected from the group consisting of tremelimumab, atezolizumab, durvalumab, avelumab, pidilizumab, and BMS936559.
	Claims 15-22 of copending Application No. 17/336558 are drawn to a method of treating metastatic urothelial cancer comprising administering to a human patient with urothelial cancer an antibody-drug conjugate (ADC) sacituzumab govitecan, wherein the ADC is administered at a dosage of 8 mg/kg or 10 mg/kg, wherein the patient has failed to respond to a platinum-containing chemotherapy and has relapsed or is refractory to 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

9.	Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 15-17 of copending Application No. 17/077229. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-4 and 6-14 are herein drawn to a method of treating cancer, consisting of: a) administering to a human subject with cancer an antibody-drug conjugate (ADC), wherein the ADC is sacituzumab govitecan; and b) administering to the subject at least one checkpoint inhibitor selected from the group consisting of tremelimumab, atezolizumab, durvalumab, avelumab, pidilizumab, and BMS936559.
Claims 1-10 and 15-17 of copending Application No. 17/077229 are drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan; wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the ADC is administered in combination with a checkpoint inhibitor antibody, wherein the checkpoint inhibitor is pidilizumab, MDX-1105 (BMS-936559), durvalumab (EDI4736), atezolizumab (MPDL3280A), or tremelimumab.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
10.	No claim is allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN XIAO/
Primary Examiner, Art Unit 1642